DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 11 recites the references h3, h7, h8, h9, h6, 17, and 1h. However, these reference characters do not appear in the specifications. Furthermore, the labeling of Figure 11 could not be deciphered. Page 3 Lines 7-9 of the applicant submitted specifications states that it is a “schematic diagram illustrating the electrical connections of the present invention” however, in its current form it is unclear what the figure is attempting to show and how it differs from Figure 10. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2-12 are objected to because of the following informalities: 
“The space oven as claimed in claim … comprises” should be “The space oven as claimed in claim … further comprises”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A).
Regarding claim 1, Padula teaches a space oven comprises: 
a tubular chamber (Figure 3, inner chamber 72); 
The Office further notes that the use of tubular chambers in convection ovens is well known in the art as evidenced by Pryputsch (US 4503760 A).  Padula discloses a chamber with shape that is only arguably tubular, but Pryputsch properly discloses a tubular chamber, and it would have been obvious to one of ordinary skill in the art to form Padula’s chamber with a tubular shape, as shown in Pryputsch, as an obvious variant.
The Office further notes that the MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.
a heating rack (rotisserie member 180); 	
a heating system (Paragraph 47, heating system 146 comprises heating elements 190); 
a cooling system (Paragraph 54-56; exhaust fan assembly 142, filter member 48, condenser member 46, and blower motor fan 166); 
Paragraph 57 teaches that condenser member 47 converts exhaust steam into liquid, or in other words cooling it, before draining it. Paragraph 42 teaches that blower motor fan 166 draws cool air over blower motor 164 as to reduce its operating temperature.
a hatch (door member 40); 
a microcontroller (control system 148); 
an enclosure (food heating system 20); 
at least one first vent (Figure 4, door vent opening 96); 
at least one second vent (Figure 3, fan inlet opening 84); 
the tubular chamber (inner chamber 72) comprises an open chamber end (Figure 5, heating chamber 22 of inner chamber 72) and a closed chamber end (Figure 5, closed fan chamber portion 76 and baffle member 74); 
the heating rack (Paragraph 46, rotisserie member 180 may be basket or other food support mechanism and is located within inner chamber 72) and the heating system (heating system 146) being mounted within the tubular chamber (Figure 3, heating system comprises heating elements 190 arranged within inner chamber 72); 
the heating rack being centrally positioned along the tubular chamber (Figure 3, rotisserie member 180 is placed centrally along the middle of the inner chamber 72); 
The Office further notes that placing a heating rack along a longitudinal axis of a tube is known in the art as evidenced by Pryputsch (US 4503760 A). Padula discloses rotisserie member 180 which is arguably centrally positioned along the tubular chamber, but Pryputsch properly discloses centrally positioned along the tubular chamber and it would have been obvious to one of ordinary skill in the art to centrally position the rotisserie member of Padula, as shown in Pryputsch, as an obvious variant.
the hatch (door member 40) being operatively mounted to the open chamber end (Figure 5, door member 40 is mounted adjacent heating chamber 22), wherein the hatch is used to selectively access the open chamber end (Paragraph 35, when door member 40 is in the open position the access port 24 allows access to the heating chamber 22 and access is prevented when closed); 
the at least one first vent being integrated into the hatch (Paragraph 54, door vent opening 96 allows air to enter exhaust path 130); 
the at least one second vent being integrated into the closed chamber end (Paragraph 32, fan inlet opening 84 is integrated into baffle member 74); 
the tubular chamber (inner chamber 72) and the microcontroller (control system 148) being mounted within the enclosure (Figures 1 and 4, tubular chamber 72 and control system 148 are both part of food heating system 20); 
the cooling system being integrated into the enclosure (Figure 3; exhaust fan assembly 142, filter member 48, condenser member 46, and blower motor fan 166 are all part of food heating system 20); 
and the microcontroller being electronically connected to the heating system (Paragraph 48, control system 148 is capable of controlling the amount of heat generated by heating system 146) and the cooling system (Paragraph 41, drive coupling assembly 162 operatively connects blower motor 164 to the bearing assembly 156 such that operation of the blower motor 164 causes rotation of the fan 150; Paragraph 42, operation of the blower motor 164 rotates the blower motor fan 166 to draw cool air; Paragraph 52, control system 148 controls the speed of the blower fan 150)
The Office further notes that controlling an exhaust air fan with a control unit is well known in the art as evidenced by BRAUN (DE 19509569 A1).
Padula fails to teach:
a user interface; 
at least one temperature sensor; 
the heating system being distributed around the heating rack; 
and the user interface being mounted within the enclosure;
the at least on temperature sensor being mounted into the closed chamber end; 
and the microcontroller being electronically connected to the user interface and the at least one temperature sensor 
Lee (US 20080087657 A1) teaches an oven, comprising:
the heating system being distributed around the heating rack (Figure 3, rack 22 is surrounded by upper heater 32 lower heater 34 and convection heat source 40); 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Lee and included a heating system being distributed around the heating rack. This would have been to provide a variety of different heat sources to uniformly disperse heat and provide for different types of cooking (Lee Paragraph 37). 
Padula as modified with Lee fails to teach:
a user interface; 
at least one temperature sensor;
and the user interface being mounted within the enclosure;
the at least on temperature sensor being mounted into the closed chamber end; 
and the microcontroller being electronically connected to the user interface and the at least one temperature sensor 
Hayashi (US 10512127 B2) teaches an oven, comprising:
a user interface (operation unit 6);
at least one temperature sensor (Column 4 Lines 17-22, thermistor detects signal of temperature of the space inside convection device 30);
 and the user interface being mounted within the enclosure (Column 3 Lines 36-42, control panel attached on the front side of the main unit 1 consisting of an operation unit 6);
the at least on temperature sensor being mounted into the closed chamber end (Column 4 Lines 17-22, thermistor detects signal of temperature of the space inside convection device 30); 
and the microcontroller being electronically connected to the user interface (Column 3 Lines 36-42, control unit receives a signal from operation unit 6) and the at least one temperature sensor (Column 4 Lines 17-22, control unit makes convection device 30 operate in response to the signal detected by the thermistor).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Hayashi and include a user interface mounted in the enclosure. This would have been done to allow a user to set conditions of the cooking (Hayashi Column 3 Lines 36-42).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Hayashi and include a temperature sensor in the convection device. This would have been done to adjust the output of the heating devices in response to the temperature sensed (Hayashi Column 4 Lines 17-22).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and further in view of FRY (US 2851029 A).
Regarding claim 2, Padula as modified teaches the space oven as claimed in claim 1 comprises: 
a quantity of insulation material (insulation 78); 
the tubular chamber comprises an inner lateral wall (inner housing member 70);
Padula fails to teach: 
the tubular chamber comprises an outer lateral wall; 
the inner lateral wall being concentrically encircled by the outer lateral wall; 
and the quantity of insulation material being positioned between the inner lateral wall and the outer lateral wall.  
FRY (US 2851029 A) teaches an oven, comprising:
a quantity of insulation material (insulation 165); 
the tubular chamber comprises an inner lateral wall (oven liner 65) and an outer lateral wall (rear wall 40, top wall 121, bottom wall 94, side panel 32, and side panel 34); 
the inner lateral wall being concentrically encircled by the outer lateral wall (Figure 1, over liner 65 is encircled by the outer wall); 
and the quantity of insulation material being positioned between the inner lateral wall and the outer lateral wall (Column 3 Lines 42-47, insulation 165 is provided between oven liner 56 and the surfaces that consist of the outer wall).  
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with FRY and included an outer wall on the outer surface of the insulation. This would have been done to support the insulation and aid in supporting the structure (FRY Column 3 Lines 48-54).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of Kim (KR 20080076310 A).
Regarding claim 3, Padula as modified teaches the space oven as claimed in claim 1.
Padula fails to teach:
the heating system comprises a plurality of first standoffs, a plurality of second standoffs, and at least one heating wire; the plurality of first standoffs being mounted adjacent to the open chamber end; the plurality of second standoffs being mounted adjacent to the closed chamber end; the plurality of first standoffs and the plurality of second standoffs being distributed around the heating rack; and the at least one heating wire being strung in between the plurality of first standoffs and the plurality of second standoffs.
Kim (KR 20080076310 A) teaches an oven, comprising:
the heating system comprises a plurality of first standoffs (Figure 7, first heater supporting part 21), a plurality of second standoffs (Figures 6-7; second rotating part 51, coupling member 54, and projection-forming portion 52), and at least one heating wire (Page 4 Lines 147-149, heater 40 consists of a heating wire); 
the plurality of first standoffs being mounted adjacent to the open chamber end (Figure 7, first heater supporting part 21 adjacent to door of oven); 
the plurality of second standoffs being mounted adjacent to the closed chamber end (Figures 6-7; second rotating part 51, coupling member 54, and projection-forming portion 52 are mounted adjacent to circulation fan chamber 60); 
the plurality of first standoffs and the plurality of second standoffs being distributed around the heating rack (Figure 7, first heater supporting part 21 and 25 are located at the top and bottom of the oven respectively; Figure 7, heater rotating unit 51 and 55 are located at the top and bottom of the oven respectively); 
and the at least one heating wire being strung in between the plurality of first standoffs and the plurality of second standoffs (Page 4 Lines 147-149, heater 40 consists of a heating wire; Figure 3, the heating wire is strung between rotating part 50 and first heater support 21 or second heater support 25).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Kim and added a plurality of first and second standoffs with heating wires strung between them. This would have been done to facilitate supporting the heating wires within the oven (Kim Page 6 Lines 212-216).
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of Whipple (US 6943322 B1).
Regarding claim 4, Padula as modified teaches the space oven as claimed in claim 1, comprises:
the cooling system comprises an outlet fan assembly (exhaust path 130) and a plurality of airflow-guiding panels (exhaust chamber 58); 
the outlet fan assembly being positioned adjacent to the closed chamber end (Padula Figure 3, blower motor fan 166 is positioned adjacent to fan chamber portion 76);
the blower fan and air heating chamber being in fluid communication with the outlet fan assembly through the plurality of airflow-guiding panels (Figure 3, exhaust fan assembly 142 draws a stream of exhaust fluid along exhaust path 130 from second inlet portion 134), the at least one first vent (Figure 4, exhaust fan assembly 142 draws a stream of exhaust fluid along exhaust path 130 through second inlet portion 134 which allow fluids within food chamber 22 to enter the exhaust path 130), and the at least one second vent (Paragraph 32, fan inlet and outlet openings 84 and 86 allow fluid to flow between heating chamber 22 and air heating chamber 76);
a first airflow path being delineated from the blower fan and air heating chamber, in between the open chamber end and the closed chamber end (Figure 3 Paragraph 50, hot air circulates between the air heating chamber 76 and the food heating chamber 22 along circulation path 120), and to the outlet fan assembly (Paragraph 54, air then exits through second inlet portion 134 and travels to exhaust fan assembly 142);
and a second airflow path being delineated from the blower fan and air heating chamber, across the hatch and to the outlet fan assembly (Paragraph 54, air travels through the heating chamber 22 directly to second inlet portion 134 of door vent opening 96 and to exhaust fan assembly 142).  
the exhaust fan assembly 142 and blower motor fan 166 are positioned outside of the fan chamber portion 76 (Figure 3)
Padula as modified fails to teach:
an inlet fan assembly;
the inlet fan assembly being positioned offset from the outlet fan assembly;
Whipple (US 6943322 B1) teaches a convection oven, wherein:
fresh air is drawn through an inlet portion 190 of a convection fan housing 75 (Column 4 Lines 54-67)
the convection fan housing 75 consists of a fan assembly 95 and heating elements 110 (Column 3 Line 54 – Column 4 Line 8)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Whipple and have an air inlet portion be integrated into closed chamber end. This would have been done to draw in fresh air which enhances the overall combustion of food effluents (Whipple Column 5 Lines 4-7) and to reduce the buildup of smoke, condensation and food effluents (Whipple Column 2 Lines 15-31).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), Pryputsch (US 4503760 A), and Whipple (US 6943322 B1) as applied to claim 4 above, and Whipple (US 6943322 B1), and in further view of HUGHES (US 20080047542 A1).
Regarding claim 5, Padula as modified teaches the space oven as claimed in claim 4.
Padula fails to teach:
at least one cooling rack; 
the at least one cooling rack being mounted within the enclosure; 
the at least one cooling rack being positioned adjacent to the open chamber end; 
the first airflow path being intersected by the at least one cooling rack; 
and the second airflow path being intersected by the at least one cooling rack.  
HUGHES (US 20080047542 A1) teaches a rack for an oven, comprising:
at least one cooling rack (Paragraph 36, auxiliary section 14 of rack 10 can be used as a cool rack); 
the at least one cooling rack being mounted within the enclosure (Figure 5 Paragraph 24, auxiliary section 14 of rack 10 is mounted on main section 12 which in turn is mounted on guide rails within an oven cavity); 
the at least one cooling rack being positioned adjacent to the open chamber end (Figures 5-6, auxiliary section 14 of rack 10 is positioned outside of the convection fan cover; Paragraph 39, auxiliary section 14 is placed in a position within the oven wherein various items can easily be retrieved from the auxiliary section 14);
It would be logical to place the auxiliary portion 14 of the rack 10 adjacent to the open chamber end where a door would be located to facilitate the easy removal of various items from said auxiliary section 14.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with HUGHES and mounted a cooling rack inside the enclosure. This would be done as auxiliary section 14 is relatively small and light and its removal can be accomplished with little effort compared to the entire main rack (HUGHES Paragraph 36).
Since the cooling rack is placed within heating chamber and both airflow paths include traveling through the heating chamber, both airflow paths would be intersected by the cooling rack. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of SHIN (KR 20120016919 A).
Regarding claim 6, Padula as modified teaches the space oven as claimed in claim 1, comprises:
a heating tray (Paragraph 46, food to be heated supported by a tray); 
Padula fails to teach:
the heating rack comprises a first track and a second track; the first track and the second track traversing from the open chamber end to the closed chamber end; the first track and the second track being positioned opposite to each other within the tubular chamber; and the heating tray being slidably engaged in between the first track and the second track. 
SHIN (KR 20120016919 A) teaches a convection oven, wherein:
the heating rack comprises a first track and a second track (Figure 1 Page 4, A plurality of guides 104 supporting the heat sheet 150 are formed on the inner side surface of the housing 103); 
the first track and the second track traversing from the open chamber end to the closed chamber end (Figures 1-4, the guides extend from the open chamber end where door 105 is located to the closed chamber end where the convection unit 170 is located); 
the first track and the second track being positioned opposite to each other within the tubular chamber (Figures 1, the guides are positioned opposite to each other across the cooking chamber 102); 
and the heating tray being slidably engaged in between the first track and the second track (Figure 2, the heat sheets 150 are placed between the guides 104; Page 4, the guide 104 may also be recessed into the housing 103 so that both sides of the heat sheet 150 may be inserted into the recessed portion which would require sliding). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Shin and included a heat sheet with guides on the side of the cooking chamber. This would have been done to maintain high heating temperatures for cooking loti in a traditional way (SHIN Page 2) and to facilitate supporting the food in the cooking chamber.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of HELD (DE 19523520 A1).
Regarding claim 8, Padula as modified teaches the space oven as claimed in claim 1, wherein:
control system 148 is accessible from an exterior of the enclosure and is positioned adjacent to the door member 40 (Figure 1)
Padula fails to teach:
the enclosure comprises a receptacle and a cover; 
the receptacle comprises an opening; 
the open chamber end, the user interface, and the microcontroller being positioned adjacent to the opening; 
the cooling system being positioned opposite to the opening about the enclosure; 
the receptacle being perimetrically attached to the cover; 
and the cover being positioned across the opening.  
HELD (DE 19523520 A1) teaches a child safety device for an oven, comprising:
the enclosure comprises a receptacle (carrier 18) and a cover (Figure 4, bodies 30 blocking access to operating fittings 16);
 the receptacle comprises an opening (Figure 1, area containing operating fittings 16 in the opening created by opposing carriers 18); 
the open chamber end and the user interface being positioned adjacent to the opening (Figure 10-13, operation control field and door of oven are both positioned located adjacent to opening between carriers 16); 
the cooling system being positioned opposite to the opening about the enclosure (Padula Figures 1 and 3, cooling system of Padula is located on the interior of the enclosure opposite to control system 148; HELD Figure 1, the opening is located at the surface of the enclosure where operation control field can be easily accessed and also covered by the cover); 
the receptacle being perimetrically attached to the cover (Paragraph 17, carrier holds bodies 30 by guide grooves 22 and 24 positioned on either side of bodies 30); 
and the cover being positioned across the opening (Paragraph 17, carrier holds bodies 30 as to impede access to cooking hob 14).  
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with HELD and included bodies blocking sensitive electronics and controls in the embodiment. This would have been done to prevent the oven from being switched on by children and the dangers resulting from such actions (HELD Paragraph 2).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of Vasan (US 20150330642 A1).
Regarding claim 9, Padula as modified teaches the space oven as claimed in claim 1.
Padula as modified fails to teach:
the at least one temperature sensor being an automated shutoff thermostat.  
Vasan (US 20150330642 A1) teaches a convection oven, wherein:
the at least one temperature sensor being an automated shutoff thermostat (Paragraph 38, the blower continues to circulate air present in the cooking chamber until the temperature has reached a desired temperature at which point the heat source is turned off and the air outlet is closed). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Vasan and had the temperature sensor be an automated shutoff thermostat. This would have been done to reduce the amount of cycling required to maintain desired cooking temperatures within the oven chamber (Vasan Paragraph 10).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of BOYER (US 20110266271 A1).
Regarding claim 10, Padula as modified teaches the space oven as claimed in claim 1.
Padula as modified fails to teach:
a door switch; 
the door switch being operatively integrated in between the hatch and the open chamber end, wherein the door switch is used to detect a closed configuration for the hatch and an open configuration for the hatch; 
and the microcontroller being electronically connected to the door switch.  
BOYER (US 20110266271 A1) teaches a locking system for a convection oven, comprising:
a door switch (door lock sensor 72 and door lock 70); 
the door switch being operatively integrated in between the hatch and the open chamber end (Figure 2, door lock sensor 72 and door lock is positioned between oven door 36 and the cooking cavity 14),
wherein the door switch is used to detect a closed configuration for the hatch and an open configuration for the hatch (Paragraph 52, door lock sensor sends a door locked signal to the control unit which detects whether door lock has been engaged or not); 
and the microcontroller being electronically connected to the door switch (Paragraph 52, door lock sensor sends a door locked signal to the control unit which detects whether door lock has been engaged or not).  
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with BOYER and added a door lock and door lock sensor. The use of a door lock enhances the safety of the user by locking the door while the oven is in operation as evidenced by Nam (US 20070131670 A1).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), and Pryputsch (US 4503760 A) as applied to claim 1 above, and in further view of Bhogal (US 20160348918 A1).
Regarding claim 11, Padula as modified teaches the space oven as claimed in claim 1.
Padula as modified fails to teach:
a communication computing device; the communication computing device mounted within the enclosure; the communication computing device being electronically connected to the microcontroller;  
Bhogal (US 20160348918 A1) teaches a convection oven, wherein:
a communication computing device (Paragraph 46, communication module to communicate with a remove system; Paragraph 47, control systems are configured to operate based on instructions received either through wired or wireless connection with a remote system); 
the communication computing device mounted within the enclosure (Paragraph 46, communication module is part of the control system 300; Paragraph 48, control system 300 is enclosed within the oven); 
the communication computing device being electronically connected to the microcontroller (Paragraph 46, control system includes a processor 320 which consists of a microcontroller; Paragraph 46, processing system 320 functions to control oven operations based on instructions received from the remote system and/or user inputs);  
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Bhogal and added a communication system to the oven enclosure. This would have been done to allow for a user to monitor the progress of the cooking process remotely and for real-time foodstuff identification (Bhogal Paragraph 26).
	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Padula (US 20090025704 A1) in view of Lee (US 20080087657 A1), Hayashi (US 10512127 B2), Pryputsch (US 4503760 A), and Bhogal (US 20160348918 A1) as applied to claim 11 above, and in further view of GOLDBERG (US 20200200393 A1) and Mueller (US 6513760 B1).
Regarding claim 12, Padula as modified teaches the space oven as claimed in claim 11.
Padula as modified fails to teach:
a data port; 
a power port; 
an international-standard payload rack; the data port and the power port being integrated into the enclosure; the enclosure being mounted into the international-standard payload rack; the international-standard payload rack being electronically connected to the communication computing device by the data port; and the international-standard payload rack being electrically connected to the heating system, the cooling system, the user interface, the microcontroller, the at least one temperature sensor, and the communication computing device by the power port.
GOLDBERG (US 20200200393 A1) teaches a rack system for ovens, comprising:
a loadable oven enclosure (loadable oven 102);
a data port (Figure 1A Paragraph 124, oven 102 has a communications bus connected to the rack’s on-board control system);
a power port (Figure 1D, electrical interface 128);
a configurable oven rack (configurable oven rack system 100);
the enclosure being mounted into the rack (configurable oven rack system 100);
the oven rack being electronically connected to the communication computing device by the data port (Figure 1A Paragraph 124, oven 102 has a communications bus connected to the rack’s on-board control system);
	and the oven rack being electrically connected to the heating system (Paragraph 121, power interfaces are used to provide power to the heating elements 126 from the oven slots 110 of the configurable oven rack system 100 through oven electrical interface 128; Paragraph 110, additional elements such as convection fan may be installed in place of or along with the heating element 126), the cooling system (Paragraph 110, additional elements such as convection fan may be installed in place of or along with the heating element 126), the user interface, the microcontroller, the at least one temperature sensor, and the communication computing device by the power port (Paragraph 121, the power interface and electrical interface 128 are the means by which oven 102 receive power and thus would be used to provide power to all of these additional components which require power).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with GOLDBERG and place the oven enclosure within a configurable oven rack. This would have been done to allow food to be cooked outside of a food establishment for the convenience and benefit of the customer (GOLDBERG Paragraph 3).
	Padula as modified with GOLDBERG fails to teach:
	the loadable oven rack is an international-standard payload rack
	Mueller (US 6513760 B1) teaches a logistics module for delivering material into orbit, wherein:
	a support structure 62 inside of a cargo container carries a number of international standard payload racks which are used to deliver payloads to the international space station (Column 5 Lines 20-32)
	While Mueller does not teach of a convection oven, it does teach of a method of transferring payloads into space. This addresses the same problem as the applicant’s invention of creating an oven which is intended to be used in space (Applicant Specification Lines 10-12) by solving the method by which a convection oven can be reliably delivered to a well-known location with microgravity environment, namely the International Space Station.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Padula with Mueller and have the loadable oven rack be an international-standard payload rack. This would be done as international standard payload racks conform to a standard adopted by NASA and are particularly suitable for delivering payloads to the International Space Station (Column 5 Lines 20-32).
	

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761